1    THEODORE J. BOUTROUS JR., SBN 132099              CYNTHIA E. RICHMAN (D.C. Bar No.
       tboutrous@gibsondunn.com                        492089; pro hac vice)
2    RICHARD J. DOREN, SBN 124666                        crichman@gibsondunn.com
       rdoren@gibsondunn.com                           GIBSON, DUNN & CRUTCHER LLP
3    DANIEL G. SWANSON, SBN 116556                     1050 Connecticut Avenue, N.W.
       dswanson@gibsondunn.com                         Washington, DC 20036-5306
4    JAY P. SRINIVASAN, SBN 181471                     Telephone: 202.955.8500
       jsrinivasan@gibsondunn.com                      Facsimile: 202.467.0539
5    GIBSON, DUNN & CRUTCHER LLP
     333 South Grand Avenue                            Attorneys for Defendant
6    Los Angeles, CA 90071-3197                        APPLE INC.
     Telephone: 213.229.7000
7    Facsimile: 213.229.7520
8    VERONICA S. LEWIS (Texas Bar No.
     24000092; pro hac vice)
9      vlewis@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP
10   2100 McKinney Avenue, Suite 1100
     Dallas, TX 75201
11   Telephone: 214.698.3100
     Facsimile: 214.571.2900
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                          OAKLAND DIVISION
15
     EPIC GAMES, INC.,                                 CASE NO. 3:20-CV-05640-YGR
16
                         Plaintiff,                    DECLARATION OF PHILIP W. SCHILLER
17                                                     IN SUPPORT OF DEFENDANT APPLE
           v.                                          INC.’S OPPOSITION TO PLAINTIFF’S
18                                                     MOTION FOR TEMPORARY
     APPLE INC.,                                       RESTRAINING ORDER AND ORDER TO
19                                                     SHOW CAUSE WHY A PRELIMINARY
                         Defendant.                    INJUNCTION SHOULD NOT ISSUE
20

21

22

23

24

25

26

27

28



                                      DECLARATION OF PHILIP W. SCHILLER
 1   I, Philip W. Schiller, declare as follows:

 2

 3   1.     I make this declaration in support of Apple’s Opposition to Plaintiff’s Motion For
 4   Temporary Restraining Order And Order To Show Cause Why A Preliminary Injunction
 5   Should Not Issue. I have personal knowledge of the matters stated herein, and if called upon
 6   to do so, I could and would competently testify hereto.
 7

 8
     2.     I am currently an Apple Fellow, and before assuming this position, I served as Apple’s
 9
     Senior Vice President, Worldwide Marketing for approximately 20 years. I was involved in
10
     the development of the App Store before it went live and have remained involved with it ever
11
     since. As a result, I have personal experience and knowledge concerning Apple’s App Store,
12
     including the App Store Review Guidelines, the App Store Developer Agreement, and the App
13
     Store Program License Agreement.
14

15
     3.     Apple’s In-App Purchase mechanism (“IAP”) is the App Store’s centralized payment
16
     system.   It lets users make in-app purchases; that is, purchase digital goods and services
17
     within apps without the inconvenience and security risks of registering their payment
18
     information with each developer.        The business model for the App Store has remained
19
     unchanged since it launched in 2008: if you charge for software purchased through the App
20
     Store, Apple takes a percentage of the charge as commission.         If a developer offers its
21
     software for free on the App Store or adopts a business model that depends entirely on
22
     advertising, then it pays no commission to Apple.
23

24
     4.     This monetization strategy for the App Store—i.e., charging of a commission on in-
25
     app purchases of digital content, but not on free or ad-funded apps, sales of physical goods
26
     and services, or digital content purchased outside of iOS but accessed in the app—is the
27
     cornerstone of Apple’s App Store business.          It is based on Apple’s role in connecting
28


                                                  1
                                  DECLARATION OF PHILIP W. SCHILLER
             1   developers with users that have a willingness to pay because they value the quality of Apple’s

             2   devices or have an expectation that purchasing and using apps from the App Store will be a

             3   quality, secure experience. And it enables Apple to realize a revenue stream from the App

             4   Store, to earn a return on its substantial investments, and to fund future App Store innovation.

             5   It is up to each developer to choose their own business model on the App Store and decide for

             6   themselves whether their app will include in-app purchases of digital content for which Apple

             7   will receive a commission. Apple does not decide the business model for them. More than

             8   80% of the apps on the App Store are free, and developers pay nothing to Apple in connection

             9   with them.

           10

           11    5.     The App Store’s monetization model is rooted in Apple’s overall philosophy of putting
           12    the user and user experience first.    This focus on user experience is reflected in Apple’s
           13    overall business model and offerings to consumers, which prioritize quality (e.g., distinctive
           14    design, innovative technology), security (e.g., protection from malware), and privacy (e.g.,
           15    safeguarding of personal and payment data). This philosophy can also be seen in Apple’s
           16    strategy of integrating its proprietary hardware, software, and services across the range of its
           17    products to ensure a high quality user experience, in contrast to many of its competitors.
           18

           19
                 6.     Epic has had contracts with Apple to gain access to the App Store and Apple’s various
           20
                 developer tools for many years. All developers, including Epic, are required to execute a
           21
                 Developer Agreement, and a Developer Program License Agreement in order to access
           22
                 Apple’s developer tools and the App Store for each account they open. Epic, for example, has
           23
                 multiple accounts, including one under Epic Games and another under Epic Games
           24
                 International S.A.R.L. (“Epic SARL”). Epic administers these two accounts as if they are
           25
                 one. The accounts share a single tax ID number, a single individual as the registered account
           26
                 holder, and a single credit number that is used to pay the annual program fee.         The two
           27
                 accounts share the same test devices, and their Developer Program License Agreements were
           28
                 renewed within a minute of each other on June 30, 2020. A true and correct copy of the
Gibson, Dunn &
Crutcher LLP
                                                            2
                                             DECLARATION OF PHILIP W. SCHILLER
             1   Developer Agreement that is currently in force is attached to this declaration as Exhibit A, and

             2   a true and correct copy of the Developer Program License Agreement that is currently in force

             3   is attached to this declaration as Exhibit B. In addition, all developers on the App Store have

             4   agreed to abide by the terms of the App Store Review Guidelines. A true and correct copy of

             5   the current App Store Review Guidelines is attached to this declaration as Exhibit C.

             6

             7   7.     Over the last several months, Epic has demanded that Apple make various changes to
             8   Epic’s rights and obligations under its contracts that would be destructive to Apple’s basic
             9   business model.     When Apple refused to fundamentally alter the way it does business to
           10    appease Epic, Epic resorted to sudden, unilateral action that blatantly breached its contracts
           11    with Apple, and simultaneously filed this lawsuit, which seeks to justify its deliberate
           12    breaches after the fact.
           13

           14
                 8.     Specifically, on June 30, 2020, Epic’s CEO Tim Sweeney wrote my colleagues and me
           15
                 an email asking for a “side letter” from Apple that would create a special deal for only Epic
           16
                 that would fundamentally change the way in which Epic offers apps on Apple’s iOS platform,
           17
                 which is the operating system that runs Apple’s iPhones and iPads, and enable Epic to make
           18
                 more money at Apple’s expense. Moreover, what Mr. Sweeney asked for would have to apply
           19
                 not only to Epic but, based on the philosophy of our App Store, to all developers; this would
           20
                 have a catastrophic effect on the user experience and Apple’s business model. In this email,
           21
                 Mr. Sweeney expressly acknowledged that his proposed changes would be in direct breach of
           22
                 multiple terms of the agreements between Epic and Apple. Mr. Sweeney acknowledged that
           23
                 Epic could not implement its proposal unless the agreements between Epic and Apple were
           24
                 modified. A true and correct copy of this email is attached as Exhibit D.
           25

           26
                 9.     On July 10, 2020, Apple sent a 6-page letter responding to Mr. Sweeney’s June 30
           27
                 email. In it, Apple detailed why it could not give Epic preferential treatment over all other
           28
                 developers, and that it would not agree to change the terms of the contracts that governed the
Gibson, Dunn &
Crutcher LLP
                                                            3
                                            DECLARATION OF PHILIP W. SCHILLER
             1   relationship between Apple and Epic, which contain the same terms that Apple offers to all

             2   other developers. The letter also explained the various reasons why Apple has chosen to

             3   operate its App Store in the manner it does, and reminds Mr. Sweeney of several instances in

             4   which he had spoken out in favor of the principles espoused by Apple and the value of Epic’s

             5   relationship with Apple. A true and correct copy of this letter is attached as Exhibit E.

             6

             7   10.    One week later, on July 17, 2020, Mr. Sweeney sent another e-mail to my colleagues
             8   and me in which he stated that he disagreed with how Apple runs its App Store, and indicated
             9   that he was still pursuing a special deal for Epic. A true and correct copy of this letter is
           10    attached as Exhibit F.
           11

           12
                 11.    Shortly after 2:00 a.m. on August 13, 2020, Mr. Sweeney sent another e-mail to
           13
                 several of my colleagues and me. In this early-morning communication, he stated that “Epic
           14
                 will no longer adhere to Apple’s payment processing restrictions,” and that Epic was changing
           15
                 the Fortnite app on the iOS platform to circumvent Apple’s IAP.               As Mr. Sweeney
           16
                 acknowledged, this was in plain breach of the contracts between Apple and Epic, which
           17
                 require that Apple’s IAP be the exclusive means to pay for in-app purchases on Apple’s
           18
                 iPhones and iPads.       The agreement between Apple and Epic provides that Apple would
           19
                 receive a 30% commission from each of these payments and remit the remaining 70% to Epic.
           20
                 Apple’s commission structures, administered through the IAP, apply equally to all developers
           21
                 who offer in-app purchases on the App Store.
           22

           23
                 12.    The change that Mr. Sweeney had unilaterally decided Epic was going to make would
           24
                 allow consumers to bypass Apple’s IAP when making in-app purchases, and instead pay Epic
           25
                 directly for those purchases. Through this arrangement, Epic would receive all of the money
           26
                 paid by the consumer, and Apple would receive no commission at all.              Mr. Sweeney’s
           27
                 pronouncement undid one of the most fundamental terms of the business relationship that had
           28
                 existed between the parties for many years, and was in blatant disregard for Epic’s written
Gibson, Dunn &
Crutcher LLP
                                                             4
                                              DECLARATION OF PHILIP W. SCHILLER
             1   contracts with Apple. Epic essentially granted itself preferential treatment vis-a-vis all other

             2   developers who offer in-app purchases on Apple’s iOS platform, including Epic’s direct

             3   competitors. In doing so, Mr. Sweeney did not identify anything Apple had recently done to

             4   provoke Epic’s decision to breach its contracts with Apple; instead, he pointed to only

             5   longstanding Apple policies, which Epic had agreed to be bound by, and called upon Apple to

             6   make “historic changes.” He also warned that Epic was prepared to litigate with Apple for

             7   years, if necessary. A true and correct copy of this email is attached hereto as Exhibit G.

             8

             9   13.     Later that same morning, Epic followed through on Mr. Sweeney’s threat.
           10    Unbeknownst to Apple, Epic had planted a payment mechanism in its Fortnite app on the iOS
           11    platform. Epic’s payment feature was not disclosed to Apple and it was not activated by Epic
           12    until a few hours after Mr. Sweeney sent his 2:00 a.m. e-mail to Apple describing his scheme.
           13    At that time, Epic “threw the switch,” activating the hidden payment platform it had placed in
           14    Fortnite through what it has euphemistically called a “hot fix.” By doing so, it circumvented
           15    Apple’s IAP and invited consumers to do business directly with Epic, thereby denying Apple
           16    of agreed-upon commissions. To motivate consumers to use its direct payment option, and
           17    deny Apple any form of commission, Epic included a screen advising consumers that its
           18    offerings could be purchased at a lower price through direct purchase from Epic than through
           19    Apple’s IAP.
           20

           21
                 14.     Epic chose to hide unauthorized software in our App Store to deprive Apple of the
           22
                 commission the parties had agreed upon.            Apple was therefore paid nothing on those
           23
                 purchases made by customers redirected to Epic, despite the substantial resources we have
           24
                 expended to promote and distribute Fortnite to hundreds of millions of iPhone and iPad users
           25
                 and to generate hundreds of millions of dollars in profits for Epic. Epic’s conduct is akin to a
           26
                 manufacturer walking into a retail store and asking shoppers to pay the manufacturer directly
           27
                 for their products, leaving the store itself with nothing for its efforts.
           28

Gibson, Dunn &
Crutcher LLP
                                                               5
                                              DECLARATION OF PHILIP W. SCHILLER
             1   15.     Upon learning what Epic had done, Apple immediately contacted Epic to inform it that

             2   the Fortnite app was now in violation of Epic’s contractual obligations; Epic, of course, had

             3   already told me and others as much in its e-mail communications.         To provide Epic an

             4   opportunity to come back into compliance with its contractual obligations, Epic’s blatant

             5   disregard of them notwithstanding, we informed Epic that Fortnite could remain on the App

             6   Store if Epic simply removed the alternative payment option and brought the Fortnite app

             7   back into compliance. A true and correct copy of Apple’s August 13, 2020 letter to Epic is

             8   attached to this declaration as Exhibit H. Epic refused. Given Epic’s refusal to act lawfully,

             9   we had no choice but to remove the Fortnite app from our App Store, and a few hours later

           10    Epic filed this lawsuit against Apple.

           11

           12    16.     On August 14, 2020, Apple sent Epic the same type of letter it has sent to other app
           13    developers who refuse to abide by its contractual obligations. Both this letter and the August
           14    13 letter were sent to the individual who is the registered account holder both the Epic and
           15    Epic SARL accounts.          Apple informed Epic that its change to Fortnite breached its
           16    agreements with Apple. Although not obligated to do so, Apple gave Epic fourteen days to
           17    cure these breaches.     Apple also detailed the consequences if Epic refuses to remedy its
           18    violations, including that Epic’s apps would be removed from the App Store and it could no
           19    longer submit apps to the App Store. As in the past, where Apple has terminated a developer
           20    account for bad faith or deceptive conduct like what Epic did here, we have also terminated
           21    accounts that we know to be affiliated with the offending account. A true and correct copy of
           22    this letter is attached to this declaration as Exhibit I.
           23

           24
                 17.     The tens of millions of iOS users who already have downloaded Fortnite can continue
           25
                 to use the game on their iPhones and iPads. Unfortunately, this functionality includes the
           26
                 alternative payment option that Epic smuggled into the Fortnite app on August 13: improperly
           27
                 allowing Epic to circumvent Apple and receive payment directly from consumers. As a result,
           28
                 since August 13, and continuing through today, the millions of Fortnite users on the iOS
Gibson, Dunn &
Crutcher LLP
                                                               6
                                               DECLARATION OF PHILIP W. SCHILLER
             1   platform are able to make in-app purchases without Apple receiving a penny of the

             2   commission that Epic agreed to pay to Apple.

             3

             4   18.    If tolerated, Epic’s unilateral and ongoing breach of its contractual commitments will
             5   send giant ripples across the entire App Store business model and ecosystem to the detriment
             6   of not only Apple, but also the users and developers who depend on the integrity and security
             7   of the App Store. We designed the App Store to provide a safe, secure, reliable, and trusted
             8   place for consumers to discover and download apps, and a consumer-rich environment for
             9   developers to be successful. Central to these objectives is Apple’s requirement that every app
           10    designed for iOS undergo rigorous, human-assisted review.             Apple invests significant
           11    resources on a daily basis to ensure that apps meet high standards for privacy, security,
           12    content, and quality. Apple’s rules prevent developers from making end-runs around this
           13    carefully designed platform.
           14

           15
                 19.    The significant investment in this business model has paid off not just for Apple, but
           16
                 also for app developers large and small, including Epic. Because of Apple’s rules and efforts,
           17
                 iOS and the App Store are widely recognized as providing the most secure consumer
           18
                 technology available, to the benefit of consumers and developers alike. Due to measures that
           19
                 Apple has taken, consumers can download and pay for an app and in-app content without
           20
                 worrying that it might break their device, steal their information, or rip them off. The need for
           21
                 these measures is no less today than in years past.             Developers benefit directly and
           22
                 significantly from the security safeguards in this marketplace for their apps.
           23

           24
                 20.    That said, the App Store is not simply a marketplace—it is part of a larger offering of
           25
                 tools, technologies, and services that Apple makes available to millions of developers to use
           26
                 as they create great applications for iPhone, iPad, and other Apple products.             Apple
           27
                 continually innovates and invests to maintain and improve the platform. Indeed, Apple has
           28
                 made massive investments to develop technologies and features that developers like Epic can
Gibson, Dunn &
Crutcher LLP
                                                            7
                                             DECLARATION OF PHILIP W. SCHILLER
             1   use to make great apps (as well as a safe and secure place for users to download these apps).

             2   Apple designs its products and services to make developers successful through the use of

             3   custom chips, cameras, operating system features, APIs, libraries, compilers, development

             4   tools, testing, interface libraries, simulators, security features, developer services, cloud

             5   services, and payment systems.

             6

             7   21.    This entire ecosystem would be in jeopardy if developers are allowed to breach their
             8   agreement without consequence as Epic has done. If every developer is free to breach its
             9   contracts with Apple and allowed to circumvent the App review process, which is intended to
           10    assure, among other things, that no app that presents a security risk, threatens the privacy of
           11    users, or permits any software to be downloaded from outside of the secure App Store
           12    ecosystem, then Apple’s App Store cannot deliver the many benefits to consumers and
           13    developers that it currently does. And if developers can circumvent IAP and avoid paying
           14    Apple the commissions it is contractually due, Apple will be unable to continue its on-going
           15    investment in it. Epic’s actions are putting the entire App Store model at risk. It will be
           16    disastrous for App Store users, for developers (other than Epic), and for Apple if Apple is not
           17    allowed to respond to Epic’s breaches.       In fact, if Epic is permitted to simply disregard
           18    contract terms that it does not like, the business model for all other developers, including
           19    other app stores (even Epic’s own) is at risk.
           20

           21
                 22.    Over the years, Apple has worked directly with Epic to provide it with many benefits
           22
                 unique to the App Store. Epic has made great use of Apple-provided tools, such as TestFlight,
           23
                 VOIP, Stickers, iCloud document storage, ARKit, Messages Extension, ReplayKit, and Push
           24
                 Notifications. These innovations are properly protected by intellectual property laws, and as a
           25
                 signatory to the Apple Developer Agreement and the Apple Developer Program License
           26
                 Agreement, Epic has acknowledged these IP rights (just as Epic’s developers do the same
           27
                 with respect to Epic’s intellectual property).       See Apple Developer Program License
           28
                 Agreement § 2.5.
Gibson, Dunn &
Crutcher LLP
                                                             8
                                             DECLARATION OF PHILIP W. SCHILLER
             1           23.    To take just one example, Epic has for years used Apple’s groundbreaking graphics

             2           technology, Metal. When Apple launched Metal for Mac at WWDC in 2015, Billy Bramer,

             3           Fortnite’s then-lead gameplay programmer, took the stage and explained how Metal

             4           “revolutionized graphic design” and “enable[d] developers like us to create richer 3D

             5           worlds.”1   Epic, like countless developers, continues to use Metal to deliver cutting-edge

             6           games. Apple doesn’t charge anything beyond its standard commission for the use of Metal or

             7           any of the other tools that Epic has used to develop great games on iOS.

             8

             9

           10

           11
                         24.    Through its conduct, Epic is benefitting monetarily from this crisis of its own making.
           12
                         The Fortnite app remains functional for millions of iPhone and iPad users. Epic has been and
           13
                         is acting in violation of its agreements with Apple, selling to users in our App Store without
           14
                         paying Apple the commission it agreed to pay, and circumventing our app review process.
           15
                         And, critically, if Epic’s misconduct is permitted, it would demonstrate to all developers that
           16
                         they can simply disregard the commitments they made in their contracts with Apple.
           17

           18
                         I declare under penalty of perjury under the laws of the United States and the State of
           19
                 California that the foregoing is true and correct, and that I executed this Declaration on August 21,
           20
                 2020 in Half Moon Bay, California.
           21

           22
                                                                                Philip W. Schiller
           23

           24

           25

           26
           27

           28
                  1   Apple – WWDC 2015, Youtube (6/15/15), https://www.youtube.com/watch?v=_p8AsQhaVKI.
Gibson, Dunn &
Crutcher LLP
                                                                   9
                                                    DECLARATION OF PHILIP W. SCHILLER
